Citation Nr: 1626522	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-20 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the matter of whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) compensation and pension benefits.

2. Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in May 2014.

The RO previously determined in February 1979 that the character of the appellant's discharge from service was a bar to VA benefits.  As discussed below, this decision is final.  In September 2009, the appellant submitted several claims for service connection, which led to the decision regarding the character of service from which the present appeal stems.  A final denial based on the character of the claimant's discharge is subject to reopening.  38 U.S.C.A. § 5108 (West 2014); D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000).  The question of whether new and material evidence has been received to reopen the matter is a threshold question in any case involving an issue adjudicated in a prior, final denial.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995); see also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter regardless of the decision of the RO).  Accordingly, the issue on appeal has been recharacterized as reflected on the cover sheet to include the threshold issue of whether reopening is warranted. 

The appellant participated in an informal conference hearing at the RO in July 2012.  He testified at a hearing before the undersigned in February 2014.  A transcript is of record. 


FINDINGS OF FACT

1. An unappealed February 1979 decision of the RO determined that the character of the appellant's service was a bar to the payment of VA benefits.

2. Evidence received since the February 1979 decision is neither cumulative nor redundant of the evidence previously of record, and it raises a reasonable possibility of substantiating the claim.

3. The appellant received an administrative discharge under other than honorable conditions due to persistent and willful misconduct including several absences without leave (AWOL) amounting to a total of 41 days cumulatively, failing to present at the appointed place of duty at the time prescribed, using disrespectful language toward noncommissioned officers, smashing a window frame, and being drunk in quarters, resulting in one special court martial, three summary court martials and several article 15's.

4. The appellant's discharge was upgraded pursuant to the Department of Defense's special discharge review program in July 1977, but was not affirmed on subsequent review by an Army Discharge Review Board on an individual case basis.

5. The appellant was not insane at the time he committed the acts constituting persistent and willful misconduct, and there were no compelling circumstances to warrant the unauthorized absences. 



CONCLUSIONS OF LAW

1. The February 1979 RO decision, determining that the character of the appellant's service was a bar to the payment of VA benefits, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the matter of whether the character of the appellant's service is a bar to the payment of VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The character of the appellant's active service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.12, 3.354 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A June 2014 letter provided all notice required under the VCAA, including the requirement for establishing veteran status as a condition of eligibility for VA service connection benefits, and the contents of the VA regulation applicable to determining character of discharge (38 C.F.R. § 3.12), as well as VA's and the appellant's respective responsibilities for obtaining evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Dennis v. Nicholson, 21 Vet. App. 18, 20-21 (2007) (holding that VCAA notice is required when the issue involves the character of discharge).  Although the June 2014 letter was not sent prior to the initial decision in this matter, it was followed by adequate time for the appellant to submit additional information and evidence before readjudication of this claim in a September 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, the timing delay was harmless error.  See id.

Concerning the duty to assist, the appellant's service treatment records and service personnel records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Although a VA examination or opinion have not been provided, there is no indication that the appellant was insane at the time he committed the acts leading to his discharge.  The service department records show that the appellant was found to have a character or personality disorder but not a psychiatric disorder.  There are no other diagnoses of a psychiatric disorder of record.  Thus, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, a VA examination or opinion is not warranted.  See id.

In light of the above, the appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. New and Material Evidence

A February 1979 RO decision determined that the character of the appellant's discharge was a bar to VA benefits.  The appellant was notified of this decision and his appellate rights (as indicated by reference to the enclosure of VA Form 1-4107) in a February 1979 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered")

Accordingly, the February 1979 RO decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the February 1979 decision was issued, the appellant provided testimony at the February 2014 Board hearing, and also a written statement in July 2014, discussing his fear of being deployed to Vietnam and financial strain on him and his family as circumstances affecting his conduct during service.  Such evidence was not of record at the time of the February 1979 decision.  As this evidence relates to the appellant's state of mind when he committed the acts leading to his discharge, and also goes to the issue of whether there are compelling circumstances for the periods of AWOL, it relates to an unestablished fact necessary to support the claim.  See 38 C.F.R. § 3.12.  The credibility of these statements is presumed for the purpose of determining whether reopening is warranted.  See Justus, 3 Vet. App. at 513.  

Accordingly, new and material evidence is of record to reopen the matter of whether the character of the appellant's discharge is a bar to benefits.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 


III. Character of Discharge

In order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  A "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 (d).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  However, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

The person seeking VA benefits must establish veteran status of the service member upon whose service such benefits are predicated by a preponderance of the evidence.  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013), aff'd sub nom. Robertson v. Gibson, 759 F.3d 1351 (Fed.Cir.2014); Struck v. Brown, 9 Vet. App. 145, 152 (1996); see Laruan v. West, 11 Vet. App. 80 (1998), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).  Thus, the benefit-of-the doubt evidentiary standard is not applicable to the determination of veteran status.  See id.; cf. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

If a service member receives an undesirable discharge, a discharge under other than honorable conditions (OTH discharge), or a bad conduct discharge (BCD), VA must make a formal character-of-discharge determination before addressing a claim for benefits on the merits.  VA Adjudication Procedures Manual, M21-1, pt. III, subpt. v., ch.1, sec. B.1.c.

In this case, there is a threshold issue as to the type of discharge the appellant received.  The Board finds that the upgrade of the appellant's discharge to "under honorable conditions" pursuant to the Department of Defense's (DOD's) special discharge review program effective April 5, 1977 does not remove the bar to VA benefits on the sole basis of the upgrade.  Specifically, the appellant received a discharge under other than honorable conditions, as reflected in a DD Form 214.  The discharge was subsequently upgraded in July 1977 to under honorable conditions under the DOD's Special Discharge Review Program (SDRP), and a corrected DD Form 214 was issued.  However, the Army Discharge Review Board conducted a second unfavorable review in July 1978 under the provisions of Public Law 95-126.  A July 1978 decision was issued which states: "Disch[arge] reviewed UP PL 95-126 and a determination made that characterization of service was warranted UP DOD SDRP 4 Apr 77."  A DD Form 215 (correction to DD Form 214) was also issued reiterating this finding.  This indicated an unfavorable second review by the Discharge Review Board, or that the appellant's upgrade was not affirmed upon individual case review.  See VA's Adjudication Procedural Manual, M21-1, Part III.v.1.B.7.c.  Also of record is an August 1978 letter to the appellant from the Department of the Army informing him that the Army Discharge Review Board could not affirm his upgraded discharge under review standards required by PL 95-126.  

A decision by a discharge review board to upgrade a former service member's character of discharge to honorable or general (including under honorable conditions) under the SDRP effective April 5, 1977, as in this case, may be sufficient to set aside any bar to VA benefits (except for a discharge by reason of the sentence of a general court-martial), but only if an additional individual case review by the service department confirms that the discharge upgrade was appropriate under uniform, published standards and generally applicable procedures, and whose standard are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge.  See 38 U.S.C.A. § 5303(e)(2)(A); 38 C.F.R. § 3.12(g); see also10 U.S.C. § 1553; D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000).  That is, unless a discharge review board established under 10 U.S.C.§ 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements of § 3.12(g), an honorable or general discharge awarded under the DOD's discharge review program effective April 5, 1977 (among other programs not applicable here) does not remove any bar to benefits due to character of discharge under § 3.12.  See 38 C.F.R. § 3.12(h).  

Accordingly, the initial upgrade of the appellant's discharge did not remove the bar to VA benefits because it was not subsequently affirmed on individual case review by the service department as required by law.  See id.; 38 U.S.C.A. § 5303(e)(2)(A). 

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation or pension benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  

Specifically, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of undesirable discharge in lieu of trial by general court-martial; (2) Mutiny or spying; (3) Offense involving moral turpitude, including conviction of a felony; (4) Willful and persistent misconduct; and, (5) Homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

Benefits are also not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).

Willful misconduct for the purpose of determining the character of discharge is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent misconduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

The service personnel records show that the appellant received a discharge under other than honorable conditions due to willful and persistent misconduct.  Specifically, a May 1967 memorandum issued by the appellant's Army unit reflects that it was recommended that the appellant be discharged due to unfitness.  In support of this determination, the memorandum states that the appellant's rank had been reduced twice for failing to go at the time prescribed to his appointed place of duty and using disrespectful language toward a non-commissioned officer; that he had been AWOL for one day in December 1965, two days in August 1965, three days in December 1966, and 35 days from January 7, 1967 to February 10, 1967; and that he received one special court martial and three summary courts martial for being AWOL, smashing a window frame with glass pane, being drunk in quarters, failing to go at the time prescribed to the appointed place of duty, and using disrespectful language to a non-commissioned officer.  These court martials occurred over a period from November 1965 to November 1966.  (A February 1967 special court martial due to the 35-day period of AWOL was set aside due to procedural defects in the proceedings that had resulted in the guilty verdict.)  It was noted that one court martial resulted in a sentence of hard labor without confinement for 40 days, and another resulted in a sentence of confinement for one month and hard labor for 30 days.  The appellant's conduct and efficiency were also found unsatisfactory.  It was also noted that the appellant had been apprehended by the State Highway Patrol on two occasions for driving in the opposite direction on a highway and for operating a motor vehicle without a valid operator's license.  

A February 1967 memorandum issued by the appellant's Army unit also recommended that the appellant be barred from further reenlistment due to receiving one special court martial and three summary courts martials and two Article 15's.  The memorandum states that the appellant demonstrated "continuous substandard performance of duty."  He had been counseled by noncommissioned officers (NCO's) of the unit, his platoon leader, and by the captain of the battalion on numerous occasions "concerning his unsatisfactory attitude toward the Army."  It was noted that the appellant had a total of 41 days AWOL time, and did not respond to changes of duty assignments.  He was found to present "a continual problem to his immediate superiors and show[ed] little or no respect for his associates."  

The appellant's service personnel records, which include copies of the courts martials and Article 15's, as well as the findings in the Army unit memorandums discussed above, show that the appellant received an other than honorable discharge due to recurrent significant infractions, two of which resulted in sentences of hard labor and one of confinement, and which also resulted in reductions in rank.  Therefore, they were not necessarily minor offenses.  Moreover, AWOL is considered willful misconduct as defined in § 3.1(n), and not a minor offense.  See Struck v. Brown, 9 Vet. App. 145, 153 (1996) (finding that an unauthorized absence "is the type of offense 'that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense'") (citing Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (quoting Cropper, 6 Vet. App. at 452-53)).  

The appellant's misconduct was not a one-time incident or confined to a short period of time during service that was otherwise faithful and meritorious.  Rather, it began as early as November 1965, less than three months after he entered service and continued through February 1967, when he was AWOL for 35 days.  Thus, his repeated AWOL's and other infractions spanned almost the entire length of his service.  It was shortly after his last AWOL from January 1967 to February 1967 that the May 1967 memorandum was issued recommending that he be discharged for unfitness.  Thus, the Board finds that the other-than-honorable discharge was not issued because of a minor offense with the appellant's service being otherwise honest, faithful, and meritorious.  See 38 C.F.R. § 3.12(d).  Rather, his repeated offenses spanning almost the entire length of service, including the AWOLS which, as already stated, are not considered minor offenses, eventually led to his discharge under other than honorable conditions.  Moreover, the February 1967 memorandum recommending that the appellant be barred from reenlistment states that he presented "a continual problem to his immediate superiors and show[ed] little or no respect for his associates," and the May 1967 memorandum reflects findings that the appellant's conduct and efficiency were unsatisfactory.   Accordingly, the Board finds that the appellant was discharged as a result of persistent and willful misconduct.  See id.

Although a continuous period of AWOL for at least 180 days resulting in a discharge under other than honorable conditions will not be a bar to benefits if compelling circumstances exist to warrant the prolonged unauthorized absence, the Board finds that the other-than-honorable discharge was not issued as a result of a continuous period of AWOL, but rather for persistent and willful misconduct, as discussed above.  See 38 C.F.R. § 3.12(c) and (d).  Compelling circumstances thus cannot alter the conclusion that the appellant was discharged under dishonorable conditions.  Moreover, the appellant's assertions at the Board hearing and in the July 2014 written statement that he was afraid of being deployed to Vietnam, that his family was in financial strain, and that he was helping support his family by sending them money he received from the military, do not explain or justify his repeated periods of AWOL, failing to present to the appointed place of duty, using disrespectful language to NCO's, or other offenses.  He did not state that his AWOL's were related to supporting his family, or to family emergencies, obligations, or similar types of obligations or duties owed to third parties.  See 38 C.F.R. § 3.12(c).  While the Board does not doubt or wish to gloss over the stress the appellant may have been under at the time, or his understandable fear of being deployed to Vietnam, these are not "compelling circumstances" that would warrant his AWOL's or other misconduct during service.  The AWOL's cannot be viewed in isolation, but, as indicated by the Army unit memorandums discussed above, were among other infractions amounting to a pattern of misconduct leading to his eventual discharge. 

When a claimant's discharge is found to be issued under dishonorable conditions under 38 C.F.R. § 3.12(d), such a characterization is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 24 (1995).  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32   (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97 (May 22, 1997). 

For the purposes of determining whether a service member was insane at the time he committed an offense leading to his court-martial, discharge or resignation, as set forth in 38 U.S.C.A. § 5303(b), an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2015).  The determination of insanity must be based on all the evidence procurable relating to the period involved.  Id.

The appellant has not stated and the evidence does not otherwise suggest that he was insane, as defined under 38 C.F.R. § 3.354(a).  The service personnel records show that in March 1967 he underwent a mental health consultation in conjunction with the administrative separation proceedings.  That is, he underwent the examination not because he exhibited psychiatric symptoms, but because this was a procedural requirement mandated by Army regulation prior to submission of a recommendation that he be administratively separated, as reflected in the unit commander's request for a physical and psychiatric examination.  The appellant was found at the time by the examining psychiatrist to be mentally responsible, to be able to distinguish right from wrong and to adhere to the right, and to have the mental capacity to understand and participate in board proceedings.  He was diagnosed with "immature personality with predominant characteristic of poor judgment."  It was recommended that he be administratively separated.  A November 1966 service examination also reflects a normal psychiatric clinical evaluation, although it was noted that the appellant exhibited a character and behavior disorder.  

Thus, the evidence weighs against a finding that the appellant due to disease exhibited a prolonged deviation from his normal method of behavior, or interfered with the peace of society, or so departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  See 38 C.F.R. § 3.354.  There is no post-service evidence or other evidence of record to support a finding of insanity during service. 

Apart from the grant of an upgrade in the character of a person's discharge by the relevant service department, insanity is the only exception to the rule that a discharge under dishonorable conditions due to willful and persistent misconduct is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  As neither of these exceptions applies, for the reasons discussed above, the Board finds that the appellant's discharge under dishonorable conditions is a bar to the payment of VA compensation and pension benefits.  See 38 C.F.R. § 3.12.

Accordingly, the appellant has not shown by a preponderance of the evidence that the criteria for veteran status are satisfied.  See Robertson, 26 Vet. App. at 174; Struck, 9 Vet. App. at 152; 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Consequently, the appeal must be denied. 


ORDER

New and material evidence has been received to reopen the matter of whether the character of the appellant's discharge from service is a bar to VA compensation and pension benefits.

The character of the appellant's discharge from service is a bar to entitlement to VA compensation and pension benefits; the appeal is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


